Citation Nr: 1024780	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  95-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for low back strain, 
rated as 20 percent disabling prior to October 4, 1997, and as 40 
percent disabling as of October 4, 1997.

2.  Entitlement to a compensable evaluation for residuals of 
frozen feet.

3.  Entitlement to an effective date prior to October 4, 1997 for 
the grant of a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in March 
1993 and January 2002.

The March 1993 rating decision denied the Veteran's claim for 
entitlement to a rating in excess of 10 percent for low back 
strain and the claim for entitlement to a compensable evaluation 
for residuals of frozen feet.  The January 2002 rating decision 
granted entitlement to a TDIU and assigned an effective date of 
October 4, 1997.

The rating assigned for the Veteran's back disability was 
increased to 20 percent, effective July 13, 1992, in a July 1995 
rating decision.  It was subsequently increased again to 40 
percent, effective October 4, 1997, in an August 2001 rating 
decision.  Despite the increased ratings granted by the RO, the 
Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

The Veteran and a friend provided testimony before a Hearing 
Officer at the RO in June 1994.  A transcript of the hearing is 
of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims were most recently remanded by the Board in February 
2009 for additional development.  The appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009), are met.

The Veteran's claims for increased ratings were previously 
remanded, in pertinent part, for the RO/AMC to make arrangements 
to obtain the Veteran's treatment records from the VA facilities 
in Atlanta, Dublin and Augusta, dated since 1994.  A remand by 
the Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Review of the claims folder reveals that the AMC requested 
records from the VA Medical Center (VAMC) in Atlanta, but not 
from the other facilities identified by the Board.  This must be 
accomplished on remand.  At this juncture, the Board notes that 
the April 2010 supplemental statement of the case (SSOC) 
incorrectly noted that the claims had been remanded so that 
treatment records from only the Dublin VAMC could be obtained, 
and also incorrectly identified the Dublin VAMC as the facility 
from which the records identified by the Board were requested.

The Veteran's claim for entitlement to an effective date prior to 
October 4, 1997 for the grant of a TDIU due to service-connected 
disability remains inextricably intertwined with the issue of 
whether the Veteran is entitled to increased ratings for his back 
and residuals of cold injury disabilities.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably 
intertwined when they are so closely tied together that a final 
Board decision cannot be rendered unless all are adjudicated).  
Accordingly, the claim for entitlement to an effective date prior 
to October 4, 1997 for the grant of a TDIU due to service- 
connected disability is again deferred pending the above 
development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain the 
Veteran's treatment records from the VAMCs 
in Dublin and Augusta, dated since 1994.  
All attempts to procure records should be 
documented in the file, including attempts 
to obtain any archived VA records.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  

2.  Review the claims file and ensure that 
the foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  

3.  Thereafter, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



